Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 19, 2019

                                      No. 04-18-00849-CV

                                   Craig Erich HEILMANN,
                                           Appellant

                                                v.

                                   Deanna Rae HEILMANN,
                                           Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2000-CI-02542
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER
        The appellant’s brief was originally due to be filed on June 24, 2019. The appellant’s
first motion for extension of time was granted, extending the deadline for filing the brief to July
22, 2019. On July 18, 2019, the appellant filed a motion requesting an additional extension of
time to file the brief until August 21, 2019, for a total extension of sixty days. The motion is
GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT THE APPELLANT
WILL BE GRANTED. The Appellant’s brief must be filed by August 21, 2019.




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2019.



                                                     ___________________________________
                                                     Keith E. Hottle,
                                                     Clerk of Court